DETAILED ACTION

Response to Amendment
Claims 1-20 are pending in the application.  Previous grounds of rejection and claim objections have been withdrawn as a result of the amendment submitted 5/28/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments submitted 5/28/2021 with respect to instant independent claims 1 and 12 have been found persuasive.  Instant independent claim 1 discloses a system for monitoring a plurality of battery cells in a multi-cell battery assembly comprising an analog front end configured to receive voltage signals from each of the plurality of battery cells; a controller configured to receive an output from the analog front end and produce a digital signal as a function of a pre-programmed algorithm performed on the output from the analog front end; circuitry configured to convert the digital signal to an analog voltage signal; and a fuel gauge configured to receive and process the analog voltage signal.  Instant independent claim 12 discloses a battery system comprising: a plurality of battery cells in a multi-cell battery assembly; an analog front end configured to receive voltage signals from each of the plurality of battery cells and produce a first data signal as a function of the received voltage signals from each of the plurality of battery cells; a controller configured to receive the first data signal from the analog front 
Tsai, Allesandro, and Tamburrino are considered to be the closest prior art references of record to the aforementioned prior art references.  However, none of these references, alone nor in combination, discloses nor renders obvious all of the limitations of instant independent claims 1 and 12.  As persuasively argued by the Applicants, the structure of the system of the instant claims differs from that of the aforementioned prior art references.  Namely, Applicants arguments focus on a battery system and a fuel gauge and it’s respective structure and functions within the battery system.  The applied prior art references all disclose battery systems including some of the structural components of the instant claims, but none disclose the particulars of the structure of each of claims 1 and 12.  
A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claims 1 and 12 have been found allowable over the cited prior art references of record.
Further, instant independent claim 19 was previously found allowable for the reasons as stated in the 3/18/2021 office action at P10-11 and are therefore not being repeated here.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725